Citation Nr: 1760356	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel


INTRODUCTION

The Veteran served in the Navy from December 1969 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran initially requested a Board hearing in March 2014 on his VA Form 9, and such hearing was scheduled for April 2017.  However, the Veteran failed to appear for the scheduled hearing.  Moreover, he did not thereafter show good cause for not appearing under such circumstances that a timely request for postponement was impossible.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDING OF FACT

In August 2011 the Veteran's blood tested positive for a hepatitis B antibody, but the Veteran lacks a current disability for service connection purposes. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claim Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

II.  Hepatitis B

The Veteran seeks service connection for hepatitis B.  He asserts he became infected with hepatitis B after having multiple surgeries and dental work while in the military. 

Compensation for service connection is provided to veterans for personal injury or disease or the aggravation of a preexisting injury or disease, if they are incurred in the line of duty and are connected to the Veteran's service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. §3.303.

Service treatment records reflect no complaints, treatment, or diagnosis of hepatitis B.  More specifically, in his service treatment records, during two dental health questionnaires, the examiner checked "no" under needing treatment for hepatitis B.  See July 1978 and June 1979 Dental Health Questionnaires. 

More importantly, the claims file does not show that the Veteran has a current disability or has had one during the appeal period.  The Board acknowledges that in August 2011, a blood test showed that the hepatitis B antibody was found in the Veteran's blood.  This finding; however, is simply an indication that the Veteran had been exposed to the hepatitis B virus, not that he in fact had or has hepatitis B.  Having a positive hepatitis B antibody laboratory test is like having elevated serum (blood) cholesterol or hypercholesterolemia, which is not a disability for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's having a positive laboratory finding of hepatitis B antibody was manifested by any such impairment.  

As the positive hepatitis B test is merely a laboratory test result and there is no medical evidence suggesting that there is any disability resulting from such finding, the positive hepatitis B testing is not shown to be a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

While the Veteran has himself asserted that the hepatitis B finding in his blood test resulted from injuries or incidents in service, the Veteran's opinion is not competent to warrant a finding of service connection.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (U.S. 2007).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Layno v. Brown, 6 Vet. App. 465, 470 (U.S. 1994).  

In conclusion, as a diagnosis of hepatitis B has not been medically confirmed, and the positive August 2011 hepatitis B testing finding is merely a laboratory result, the Veteran's claim lacks a current disability for service connection purposes.  While, the Board has considered the doctrine of reasonable doubt, the record does not provide an approximate balance of negative and positive evidence on the merits.  For the reasons and bases discussed above, the Board finds that the Veteran is not entitled to service connection for hepatitis B.   


ORDER

Entitlement to service connection for hepatitis B is denied.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


